Citation Nr: 0637122	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  05-33 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
eye injury.    

2.  Entitlement to service connection for residuals of a 
burn, left lower leg.  

3.  Whether new and material evidence has been received to 
reopen a previously denied and final claim of entitlement to 
service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In November 2005, the veteran testified 
before a Decision Review Officer at the RO.  In October 2006, 
the veteran testified via video-conference telecommunication 
before the undersigned Acting Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing and to 
render a final determination in this case.  38 U.S.C.A. §§ 
7101(c), 7102 (West 2006).

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

During his testimony in October 2006, the veteran requested 
consideration of entitlement to service connection for 
tinnitus and bilateral hearing loss.  Since these issues have 
not been developed by the RO, they are referred to the RO for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is warranted.  
During his October 2006 hearing, the veteran testified that 
he has been receiving treatment from VA medical center (VAMC) 
in Shreveport for disabilities pertinent to this appeal.  He 
reported that he was scheduled for eye treatment in November 
2006.  The claims file notes treatment records from VAMC 
Shreveport dated from December 2001 through April 2006, and 
apparently does not include all the relevant treatment 
records.  VA must assist the veteran in obtaining all 
pertinent VA treatment records at VAMC Shreveport before 
adjudication on the merits.  38 C.F.R. § 3.159 (2006).

The veteran testified that he injured his left eye and 
received burns to his left leg in combat during World War II, 
and received treatment for a lumbar spine injury during his 
World War II service.  The record does not include a VA 
examination report to determine the nature and etiology of 
these claimed disabilities.  Accordingly, a VA examination 
should be scheduled to determine the nature and etiology of 
any currently diagnosed residuals of left eye and left leg 
injuries, and a lumbosacral strain.  Id.

Accordingly, the case is REMANDED for the following action:

1.  All medical records from VAMC 
Shreveport from April 2006 to the present 
should be obtained and associated with the 
claims folder.

2.  Schedule the veteran for a VA 
examination(s) with a medical opinion to 
determine the etiology of any residuals of 
a left eye injury; residuals of a burn, 
left leg injury; and lumbosacral strain.  
The claims files must be reviewed by the 
examiner(s) in connection with the 
examination(s).  All necessary tests and 
studies should be performed and all 
findings must be reported in detail.  The 
examiner(s) is requested to render an 
opinion as to whether it is at least as 
likely as not (a probability of at least 
50 percent):

a.  that any current left eye 
disability is a result of service, 
including an incident in 1944 when 
debris from an explosion hit his left 
eye;

b.  that any current left lower leg 
disability is a result of service, 
including an incident in combat in 
France when his leg was burned by a 
flame thrower on a tiger tank; and

c.  that any current lumbosacral 
disability is a result of service, 
including injuries sustained in a 
reported bridge collapse in France.   

A complete rationale must be given for all 
opinions and conclusions expressed.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


